Case 2:21-cv-10378-BAF-APP ECF No. 1, PagelD.1 Filed 02/08/21 Page 1 of 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
213 W. LAFAYETTE

DETROIT, MICHIGAN 48021

CHRISTINE TIMMON
Case:2:21-cv-10378

MACOMB COUNTY DELEGATE Judge: Friedman, Bernard A.
MJ: Patti, Anthony P.

22021 DONALD AVENUE Filed: 02-08-2021 At 11:16 AM

EASTPOINTE, MICHIGAN CMP TIMMON V. BIDEN (DA)

586.675.4573---timmonchristine@gmail.com

 

PLAINTIFF,

JOSEPH ROBINETTE BIDEN, JR.

PRESIDENT, UNITED STATES OF AMERICA

1600 PENNSYLVANIA AVENUE

WASHINGTON, D. C. 20515
DEFENDANT

MOTION FOR FEDERAL INJUNCTION ON PRESIDENT BIDEN’S PATH TO CITIZENSHIP EXECUTIVE ORDERS

RE: INJUNCTION FOR DEFENDANT TO CEASE AND DESIST PERMANENTLY AND FOREVER ALL FEDERAL
IMMIGRATION LAWS INCLUDING EXECUTIVE ORDERS FOR A FEDERAL PATH TO CITIZENSHIP

 

Now comes Plaintiff, Christine Timmon, Macomb County Delegate, in Pro Se, as a public servant,
with this Motion to legally and constitutionally require President Joseph Robinette Biden Jr., to refrain
from all federal immigration orders, including his “path to citizenship” that he recently announced he
will institute so that miltions of illegals will have access to America entitlements and voting.

The legal and constitutional reasons are based on the fact that the constitution itself makes no
laws for federal immigration, therefore, immigration is out of the jurisdiction of the federal officials
including Presidents and Congress as was ruled in June of 2020 or thereabouts by the United States
Supreme Court in the Trump vs. California sanctuary State case.

The California Attorney General Xavier Becerra pleaded the 10° Amendment that says “anything
4

Case 2:21-cv-10378-BAF-APP ECF No. 1, PagelD.2 Filed 02/08/21 Page 2 of 9

not delegated to the United States in the Constitution is reserved for each States respectfully or to the
people.” The Supreme Court ruled in favor of the State of California that there has never been anything
in constitutional laws that allows the federal government any authority or rights in immigration. The
Court granted Becerra’s claims to States Rights for California. | |

Article |, Section 9, clearly says, that migration and importation of persons is for the States and
Amendment 1 is for due process for those who are not United States citizens who have the privileges
and immunity to enter any State of the United States. Those who are not citizens must go through the
due process of each Sovereign State. Amendment 11 prohibits “citizens and subjects of foreign States”
from being heard or docketed in federal courts. Justice John Roberts told President Donald Trump, that
“foreign Nationals and immigrants have no due process in federal courts”. The constitution puts legal
cases for immigrants in State Courts until they become Naturalized under Article |, Section 8, clause 4,

There has been a super plethora of decisions for immigrants in federal courts under the
Illegitimate immigration laws of Congress such as the Hart-Cuellar Act of 1965 known as the United
States Immigration and Naturalization Act of 1965. Nothing wrote in that Act is justified by laws of the
United States Constitution. That Act has been “giving aid and comfort to enemies of the United States”
which is violate of Article III, Section 3, Amendment 14, Section 3, the Oath of Office clause that says it is
“rebellion and insurrection and giving aid and comfort to enemies”, and Amendment 14, Section 4, that
says “the debts of the United States shall not be questioned when used to pay for pensions and bounties
for rebellion. Therefore, the Constitutional Bounty should be placed on Defendant if he carries out any
executive orders on immigration.

Defendant is prohibited from usurping the powers of Sovereign States from selecting
their immigrants by the citizens of their States and imports for work by the States for the businesses
that want State Visas for workers. Amendment 10 allows States to prohibit unconstitutional immigration
by the federal government or by illegals. Federal immigration is an invasion of the States. Article |,
Section 8, claus? ays Congress must call forth the Militias to repel insurrection and invasion. Thus,
illegals are engaging in insurrection and rebellion against the United States of America and must be

stopped by the Militia including licensed State Militias under constitutional laws.
fn
Case 2:21-cv-10378-BAF-APP ECF No. 1, PagelD.3 Filed 02/08/21 Page 3 of 9

In closing, it is incumbent upon this honorable court to let this injunction against President
Joseph Robinette be instituted in the name of National Security. This is not a precedent case. Exhibits
show the United States Supreme Court ruled against President Barak Obama's Executive Orders of
2014 to immigrate five million Syrians.

In June Of 2020, or thereabouts, the United States Supreme Court ruled for the State of
California that the federal government never had written authority or rights to bring immigrants. The
California Attorney General pleaded the 10" Amendment that says “anything not delegated to the
United States in the Constitution or prohibited by the State is reserved to the States and the people.”

Defendant Biden, is in violation of his Oath of Office that he swore to uphold only the
constitutional laws of the United States of America. Failure to do so would amount to swearing a ‘false
oath which is perjury and is rebellion and insurrection as well as giving aid and comfort to the enemy
since Biden's executive orders concerns giving illegals citizenship status in the United States as stated
by Amendment 14, Section 3. Since Defendant's executive orders involves risking National Secutity,
the 14" Amendment, Section 4 clause should be applied that says “the debt of the United States cannot
be questioned when used to pay for pensions and Bounties fir rebellion.”

Christine Timmon, Plaintiff/Petitioner, Macomb County Delegate, In Pro Se, prays that this
Honorable Court will institute this injunction for National Security reasons until there is a ruling from

The United States Supreme Court on the status of federal officials including Presidents and Congress
having constitutionally delegated rights to engage in immigration legislation delegated to the State.
Respectfully,

Christine Timmon

 

February 6, 2021
Macomb County Delegate

Pro Se Litigant
 

Case 2:21-cv-10378-BAF-APP ECF No. 1, PagelD.4 Filed 02/08/21 Page 4 of 9

 

Immigration decision =| £.£24523292 j27z] Be
PERS. 2ecaoe |Be ie
Saks Sebobaz Sa <
coul SI ur state a i n BRgeReRe che |: <
2.8 BOosad gE zy = oF
Shug Fags 3 o 0D
BS eR Re Faye 5

& ee Bo 54 7 = 3
> CONTINUED FROMIA The ruling will have political ; [ 3 68 Bf Bo 3 2 a = @
j repercussions this fall. Cristina | s = Fro oteeg< © 5
._ Like three other tie rulings Jimenez, director of the immi- Beaks 5 8 ~ BO mn
| since Justice Antonin Scalia’s grant rights group United We 43 & Q. = & o 2 Be 3

‘death in February left the court Dream, called for political action S s Q 3. ee po 5 os
with only eight justices, the one- “because a new president could & ane Ess a g 3 g

. i 1w oO f

sentence opinion. simply an-
“nounced that..the. court was

“equally divided” and unable to
muster a majority for either side.

. That’s all opponents needed to
block the’ program, which would
have offered qualifying parents of
children -who*were born in the

“USA or are legal residents the right
to remain in the country for three
years and apply for work authori-
zation. The president, who had

’ two lower-court strikes against

him, needed an elusive fifth vote.
‘*Justicé has béen delayed, and
justice delayed is justice denied,”

either protect and build on these
programs or take them away.”
Democratic presidential candi-
date Hillary Clinton said the tie
vote does not prove the plan is

- outside the president's legal au-

thority. She lamented that it
throws millions of families “into a
state of uncertainty”

‘Her Republican opponent,
Donald Trump, said the decision
“blocked one of the most uncon-
stitutional actions ever underta-
ken by a president ... giving work
permits and entitlement benefits
to people illegally in the country.”

 

 

day surpia p
Aayqo

UL Woydejoid
-oid jo [eos sty Aouaptseid seur

UOTTIUL $ ULY} a

eI0ur =O

UWoT}e}.10d ap Jo JeaIl} 9dej pfnoo syusred

-BqQ Jo Jopureutel oy} Joy suIOOp = 0}: UaY}. Mo
‘SOATISUUSY]] BSIOASI FIM Ue IS
-oid ay} pexsojq yeYy s}-mMod [ele

940A f-} JU} ‘SULII} PeotoRad Uy
~pdj Jamo] ayy AjayTTUM $31 ‘mataar

JoyyMy IOJ sexay, 0} Umar Te“

“UMDITID 0} AWLIOYINE 94} peyoey

ased ot} Ysnoyy, ‘ssaiuog 7a
BUeqQ peUlley sajejs

GZ pur sexay, Jaye ose Teak & uey)
@10UI syoeI} Syl ul ureo1d ayy

sjuared peyueumsopun oly +

| savy ons aavy Apealye uarpyiyp asoym

Oj yeay ue

 

 

 

   

 
     

o
e
g
a
q
S
&-
g
said Marielena Hincapié, execu- The immigration battle was S29 s tn wi a a=.
tive director of the National Im- waged on two fronts before the " 5 _ g e ee a 2 Q S 3 c =
migration Law Center: court: The administration fought & me SS are ao as £ 0 =a g
ee oS with the states as well as with the BSC LoS eee 260.209 =
House of Representatives, which 2 OF 3p “Ros s a Q 3 a a
blocked the president's effort to 45 ake ¢ ge" 4 ss 3 ° Sd wu
confer legal status. to some of the SREBR Fe. “ O& oo o.
nation’s more-than 11 million ille- ae zo 8 2 8 8 > 32 6 os!
gal immigrants. BBs 0 sae & + 22 8
- Obama announced the “De- EGER 6 9 8. = ee So 0 sy
ferred Action for. Parents of Bea eo 2B on 3 83 =»
Americans and Lawful Perma- eo Ea BS e = ae,
. be 4 at
nent Residents,” or DAPA, pro- ct. 2p Za § E. 5 6.
gram in November 2014. It would SSA5? pas :
extend protectiofis to more than | ey pepeed Ye
4 million parents who meet the  * & ¢ BeRSsss SSRI BBE &
criteria, just as a 2012 program a ESSPERG ES e588 see & 5
did for immigrants brought to the 2 Op5 S og g 9 a. SB £09\8 €
USA .as children: More than a By g. su @ 5 2-08 oe oS a
700,000 have qualified for that ° Bele TES B ge SREMe o Be
te my ‘and Sbring a earlier program, which would be 5 g & = 9 3 or =f * © ® ct ° E 25 a
itionallity to our extended. Z PenRORG SES! BEREZR +.
Once qualified, parents could i BOES SL SSESS SRI ese a
autl ° Boa. & Boge ch SSS TRE .
ident Obama ‘taxes and receive some govern- 2 38.5 peo 3 P S. eS, z BS be
Be ment benefits, such as Social Se- ¥ aah BBES =. & BOB yas
Che. _Obama. administration curity. Those with criminal 5 a EB Ped o8 33 q © Ary Blo
idl ask the high courttorehear backgrounds or who have arrived BEA Pe aboe BREE ZS
‘it since 2010 would not qualify. TRE Basdea ALRSAE
a ong: F chot at best. It Texas challenged Obama’s au-
stithat the injunction thority to implement the policy
: ogram be limited by executive actign, rather than FSSS65 OC
he three. states overseen by going through’ Congress. Federal | 2.3 o =. me wR
US. Court-of:Appeals for the district court Judge Andrew Ha- | = Basso “oF
Circuit: Texas, Louisiana and nen upheld the challenge in Feb- ad g. = > ct. &
sissippi. Tuary 2015 and blocked the QFaF Gg
n.the’other hand, the deci- program from being implement- az So
‘could émbolden conserva- ed nationwide. The US. Court of xaos &
governors and legislatures to Appeals for the 5th Circuit up- YoEo £. a
nt‘more court challenges to held that ruling last November i in (83 z &
-alimmigration actions. a 2-1 decision.. 93 && §
oc & =
° 5

 
Oo

Case 2:21-cv-10378-BAF-APP ECF No. 1, PagelD.5 Filed 02/08/21 Page 5 of 9

May 7, 2020

United States Supreme Court
1 First Street N.E.
Washington, DC 20543

Re: Reminder that no constitutional clause give the federal | government

immigration powers

To the Honorable Supreme Court Justices:
Justice John Roberts Preciding Chief Justice |
Thank you for receiving my letters in the past. Today, my letter is concerning the
fact that the Constitution gives immigration powers to the State. Under Article 1
‘Section 9 a total of 63 words, the first clause, states that migration and
- importation of persons is what the states think proper. Clause 2 states Congress
could not prohibit it prior to 1808, the 3rd clause says State may have to pay
taxes for each imported person. There is no written delegation of immigration
powers to Congress. Ammendment number 10 guarantees that each state shall
reserve power or anything not written or delegated to the United States. Such
power are reserved for the State.

As you go into your issue on immigration, please remember that federal
immigration laws are unconstitutional and violates the supremacy clause article |
6, and the oath of office clause, Ammendment XIV, Section 3 were each elected
Official swear to uphold only constitutional laws, and the DUE PROCESS LAWS.
of Amendment XIV, Section 1, Clause 3 are violated because that clause

. demands that the States give Due Process to everyone in its jurisdition.
Therefore, the States are responsibile for all due process for non-citizens until
they become constitutionally naturalized. Congress and Presidents have no
written or delegated power or authority to bring immigrants under the
Constitution. Congress and Presidents have been using international
immigration laws of the United Nations. Article 33 of the UN Convention which is
basically treason because the UN international immigration overrides the
supremacy clausestin all of the above named edicts of the United States
Constitution.

Respectfully, ;
Christine Timmon

Candidate, District 18 Michigan House of Representative
National Community Activist

 
 

Case 2:21-cv-10378-BAF-APP ECF No. 1, PagelD.6 Filed 02/08/21 Page 6 of 9

June 27, 2020

i

United States Supreme Court

1 First Avenue NW

Washington, DC 20543

Chief Justice John Roberts Presiding

RE: SUPREME COURT DECISION PAVES WAY FOR EXECUTIVE ORDERS
TO END FEDERAL IMMIGRATION AND FEDERAL IMMIGRANT ENTITLEMENT

Dear Justice Roberts, etal:

Those who disagree with your decision on LBGT and DACA are wrong. They the LBGT,
persons, are protected by Amendment IX and XIV. Amendment IX says “nothing is written to
disparage or deny any of certain rights of the people in the Constitution”. In other words, people
are free to do what they choose even if someone else disapproves, so long as that right does
not encroach on the rights of others. Amendment XIV gives equal protection and due process
to each citizen.

DACA is a moot point because the supreme court decision on sanctuary rights for States
obliterated the DACA decision. California Attorney General Xavier Becerra uses Amendment X
in his briefs that says “anything not written in the Constitution for the United States reserved for
the State”, therefore, California does not have to follow federal immigration laws. The supreme
court agreed with California Attorney General Becerra that there are no federal laws on
immigration for the federal government written in the Constitution.

Catch 22: That decision opened the door to end all federal laws including DACA that President
Barack Obama had no constitutional authority to institute. California Attorney General Becerra
stated the fact that there is nothing written in the United States Constitution or federal
involvement with immigration. Attorney General Becerra received a favorable decision on that
fact in the supreme court.

That Supreme Court decision will support a presidential executive order to end all federal laws
that granted citizenship that was done under federal law instead of constitutional immigration
laws under Article 1, Section 9 and Amendment XIV, Section 1, Clause 1 and Clause 3, all the
way back to the Cuban Boat LIFT in the late 1950’s and federal immigration laws in the
Hart-Cellar Act of 1965 known as the Immigration and Naturalization Act of 1965 and to all
federal immigration laws of today.
Case 2:21-cv-10378-BAF-APP ECF No. 1, PagelD.7 Filed 02/08/21 Page 7 of 9

An executive order against federal involvement with immigrants was proved by California
Attorney General Becerra who got the Supreme Court to give him a favorable decision that the

* federal government has no authority written in the constitution to deal with immigrants. This
includes welfare, food stamps, housing, health care, child care, student loans, DACA or any
federal law service to immigrants. Article |, Section 9, Article |, Section 8, Amendment X and
Amendment XIV and Amendment XI, puts immigrants under state due process. Thank you for
your wise decision that ends all federal law immigration policies.

Respectfully,

i

“ Christine Timmon
Constitutional Activist

Cc: President Donald J. Trump

CT/tc
 

T

Case 2:21-cv-10378-BAF-APP ECF No. 1, PagelD.8 Filed 02/08/21 Page 8 of 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
213 W. LAFAYETTE
DETROIT, MICHIGAN 48226

PROOF OF SERVICE

I, Christine Timmon, Petitioner, do certify that I mailed, by regular mail, the original of this
document, to the clerk of the United States District Court at 213 W. Lafayette, Detroit, Michigan,
48826. This request is also to ask that the Court serve this document on the Respondent, Joseph
Robinette Biden, President of the United States of America. I will mail a copy if the court indicates that
is my obligation on this 8" day of February, 2012.

Ao
Christine Timmon_Q-7 22 hgee (OLS HOD __
February 8, 2021

 
Christine Timmon
22021 Donald Ave
Eastpointe, MI 48021-2436

 

EES

48021
AMOUNT

a
R2304M112010-04

 

 
